Exhibit 10.1

AMENDMENT NO. 2 TO LOAN AND SECURITY AGREEMENT

This AMENDMENT NO. 2 TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is
entered into as of June 4, 2018 by and among INDUSTRIAL SERVICES OF AMERICA,
INC., a Florida corporation (“ISA”; and together with any additional Person that
at any time becomes an additional Borrower, jointly, severally and collectively,
“Borrowers” and each a “Borrower”), ISA LOGISTICS LLC, a Kentucky limited
liability company (“ISA Logistics”), ISA INDIANA, INC., an Indiana corporation
(“ISA Indiana”), ISA REAL ESTATE, LLC, a Kentucky limited liability company
(“ISA Real Estate”), ISA INDIANA REAL ESTATE, LLC, a Kentucky limited liability
company (“ISA IN Real Estate”), 7021 GRADE LANE LLC, a Kentucky limited
liability company (“7021 Grade Lane”), 7124 GRADE LANE LLC, a Kentucky limited
liability company (“7124 Grade Lane”), and 7200 GRADE LANE LLC, a Kentucky
limited liability company (“7200 Grade Lane”; and together with ISA Logistics,
ISA Indiana, ISA Real Estate, ISA IN Real Estate, 7021 Grade Lane, 7124 Grade
Lane and any additional Person that at any time becomes a Guarantor, jointly,
severally and collectively, “Guarantors” and each a “Guarantor”; and together
with Borrowers, jointly, severally and collectively, “Loan Parties” and each a
“Loan Party”), and MIDCAP BUSINESS CREDIT LLC, a Texas limited liability company
(“Lender”).

RECITALS:

WHEREAS, Borrowers, the other Loan Parties and Lender are parties to the Loan
and Security Agreement (All Assets), dated as of February 29, 2016 (as amended
by the Amendment No. 1 to Loan and Security Agreement, dated as of March 31,
2017, this Amendment and as the same may hereafter be amended, amended and
restated, modified, supplemented, extended, renewed, restated or replaced, the
“Loan Agreement”); and

WHEREAS, Loan Parties have requested that Lender (i) increase the Credit Limit
and (ii) make certain other amendments to the Loan Agreement, and Lender has
agreed to the foregoing requests subject to the terms and conditions hereof.

NOW THEREFORE, in consideration of the premises and the agreements herein and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the parties hereto agree as follows:

Section 1.  Definitions. Interpretation.  Capitalized terms used but not defined
herein shall have the meanings given to them in the Loan Agreement.  This
Amendment shall be construed and interpreted in accordance with the rules of
construction set forth in the Loan Agreement.

Section 2.  Amendments to Loan Agreement.

2.1              Additional Definition.  Section 5(e) of the Loan Agreement is
hereby amended by adding the following new definition in the appropriate
alphabetical order:


“SECOND AMENDMENT” MEANS THE AMENDMENT NO. 2 TO LOAN AND SECURITY AGREEMENT,
DATED AS OF JUNE 4, 2018, BY AND AMONG BORROWERS, THE OTHER LOAN PARTIES AND
LENDER.

2.2               Credit Limit.  The definition of “Credit Limit” set forth in
Section 5(e) of the Loan Agreement is hereby amended and restated in its
entirety as follows:


“(VI)           “CREDIT LIMIT” SHALL MEAN AN AMOUNT EQUAL TO $10,000,000.”

2.3               Qualified Account.  Section 6(k) of the Loan Agreement is
hereby amended and restated in its entirety as follows:

“(k)           The account, when aggregated with all of the accounts of that
account debtor and their respective Affiliates does not exceed fifteen percent
(15%) of the then aggregate of all accounts (or (i) thirty percent (30%) for
account debtor Waupaca Foundry and (ii) twenty-five percent (25%) for account
debtor Versatile Processing Group).”

1

--------------------------------------------------------------------------------




2.4               Customer Credit Limits.  Exhibit 2 to the Loan Agreement is
hereby deleted in its entirety and replaced with the Exhibit 2 set forth on
Exhibit A attached hereto.

Section 3.  Conditions Precedent.  The effectiveness of this Amendment is
subject to the satisfaction of the following conditions precedent:

3.1               this Amendment shall have been duly authorized, executed and
delivered by Loan Parties, and a counterpart hereof as so executed or
acknowledged shall have been received by Lender;

3.2               the Second Amended and Restated Revolving Note shall have been
duly authorized, executed and delivered by Borrowers, and an original thereof as
so executed or acknowledged shall have been received by Lender; 

3.3          the Amended and Restated Subordination Agreement shall have been
duly authorized, executed and delivered by K&R and the Loan Parties, and
counterparts thereof as so executed or acknowledged shall have been received by
Lender; and 

3.4               after giving effect to this Amendment, all of the
representations and warranties set forth in the Loan Agreement will be true and
correct in all material respects (without duplication of any materiality
qualifier contained therein) on and as of the date hereof as though made on and
as of the date hereof, except to the extent that such representations and
warranties expressly related to an earlier date, in which case such
representations and warranties shall be true and correct in all material
respects (without duplication of any materiality qualifier contained therein) as
of such earlier date and no Event of Default shall exist.

Section 4.  Miscellaneous.

4.1               Successors and Assigns.  This Amendment shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns.

4.2        Severability.  Any provision of this Amendment that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

4.3               Loan Documents Unaffected.  Each reference to the Loan
Agreement in any Loan Document shall hereafter be construed as a reference to
the Loan Agreement as modified hereby.  Except as otherwise specifically
provided, this Amendment shall not by implication or otherwise limit, impair,
constitute a waiver of, or otherwise affect the rights and remedies of any party
under, the Loan Agreement or any other Loan Document, nor alter, modify, amend
or in any way affect any provision of the Loan Agreement or any other Loan
Document, including, without limitation, the guarantees, pledges and grants of
security interests, as applicable, under each of the Loan Documents, all of
which are ratified and affirmed in all respects and shall continue in full force
and effect.  This Amendment is a Loan Document.

4.4               Entire Agreement.  This Amendment, together with the Loan
Agreement and the other Loan Documents, integrates all the terms and conditions
mentioned herein or incidental hereto and supersede all oral representations and
negotiations and prior writings with respect to the subject matter hereof.

4.5               Governing Law; Jury Trial Waiver.  THE VALIDITY OF THIS
AMENDMENT, THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT HEREOF, AND THE
RIGHTS OF THE PARTIES HERETO AND THERETO WITH RESPECT TO ALL MATTERS ARISING
HEREUNDER OR RELATED HERETO, AS WELL AS ALL CLAIMS, CONTROVERSIES OR DISPUTES
ARISING UNDER OR RELATED TO THIS AMENDMENT SHALL BE DETERMINED UNDER, GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF CONNECTICUT
WITHOUT REGARD TO THE CONFLICTS OF LAWS PRINCIPLES THEREOF. 

2

--------------------------------------------------------------------------------




4.6               Jury Trial Waiver.  EACH OF THE PARTIES TO THIS AMENDMENT
HEREBY IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AMENDMENT OR ANY OF THE OTHER
LOAN DOCUMENTS (INCLUDING, WITHOUT LIMITATION, ANY AMENDMENTS, WAIVERS OR OTHER
MODIFICATIONS RELATING TO ANY OF THE FOREGOING), OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.

4.7               Counterparts.  This Amendment may be executed by the parties
hereto separately in one or more counterparts, each of which when so executed
shall be deemed to be an original, but all of which when taken together shall
constitute one and the same agreement.  Transmission by a party to another party
(or its counsel) via facsimile, electronic mail or other method of electronic
communication of a signed copy of this Amendment (or a signature page of this
Amendment) shall be as fully effective as delivery by such transmitting party to
the other parties hereto of a counterpart of this Amendment that had been
manually signed by such transmitting party.

[Signature page follows]

             





3

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
date first above written.

 

                                                                          

BORROWER:      INDUSTRIAL SERVICES OF AMERICA, INC., a Florida corporation   By:
/s/ Todd Phillips


Todd Phillips, Chief Executive Officer,

President and Chief Financial Officer


  Address:   7100 Grade Lane, Building 1   Louisville, Kentucky 40213 Attention:
  Todd Phillips Telephone:   502-367-7100 Telecopier:   None Email:  
TPhillips@isa-inc.com

 

 

[SIGNATURES CONTINUED ON THE FOLLOWING PAGE.]

 

 

             





4

--------------------------------------------------------------------------------




[SIGNATURES CONTINUED FROM THE PREVIOUS PAGE.]

                                                                             

GUARANTORS:   ISA INDIANA, INC.,  an Indiana corporation   By:  /s/ Todd
Phillips Todd Phillips, President ISA LOGISTICS LLC,  a Kentucky limited
liability company    By:   Industrial Services of America, Inc., a Florida
Corporation, its Sole Member By: /s/ Todd Phillips Todd Phillips, Chief
Executive Officer,  President and Chief Financial Officer ISA REAL ESTATE,
LLC,   a Kentucky limited liability company    By:   Industrial Services of
America, Inc., a Florida Corporation, its Manager By:  /s/ Todd Phillips Todd
Phillips, Chief Executive Officer,  President and Chief Financial Officer ISA
INDIANA REAL ESTATE, LLC,    a Kentucky limited liability company    By:  
Industrial Services of America, Inc., a Florida Corporation, its Manager By:  
/s/ Todd Phillips Todd Phillips, Chief Executive Officer,  President and Chief
Financial Officer 7021 GRADE LANE LLC,   a Kentucky limited liability company   
By:   Industrial Services of America, Inc., a Florida Corporation, its Manager
By: /s/ Todd Phillips Todd Phillips, Chief Executive Officer,  President and
Chief Financial Officer

 

[SIGNATURES CONTINUED ON THE FOLLOWING PAGE.]

             





5

--------------------------------------------------------------------------------







[SIGNATURES CONTINUED FROM THE PREVIOUS PAGE.]

GUARANTORS:      7124 GRADE LANE LLC,           a Kentucky limited liability
company             By:        Industrial Services of America, Inc., a Florida
Corporation, its Sole Member By: /s/ Todd Phillips Todd Phillips, Chief
Executive Officer,  President and Chief Financial Officer 7200 GRADE LANE LLC, a
Kentucky limited liability company    By:   Industrial Services of America,
Inc., a Florida Corporation, its Manager By:  /s/ Todd Phillips Todd Phillips,
Chief Executive Officer,  President and Chief Financial Officer

 

 

[SIGNATURES CONTINUED ON THE FOLLOWING PAGE.]

 

             





6

--------------------------------------------------------------------------------







[SIGNATURES CONTINUED FROM THE PREVIOUS PAGE.]

LENDER:      MIDCAP BUSINESS CREDIT LLC, a Texas limited liability company By:
/s/ Steven A. Samson Name: Steven A. Samson Title: President   Address:   433
South Main Street   West Hartford, Connecticut 06110 Attention:   Portfolio
Manager for Industrial   Services of America, Inc. Telephone:   860-503-1629
Telecopier:   800-217-0500 Email:   ssamson@midcapcredit.com 




7

--------------------------------------------------------------------------------




             

 




EXHIBIT A

TO

AMENDMENT NO. 2 TO LOAN AND SECURITY AGREEMENT

CUSTOMER CREDIT LIMITS

 

EXHIBIT 2

Customer Credit Limits

 

[List of customer account names and credit limits has been omitted. The
Registrant hereby undertakes to furnish copies of the omitted listing upon
request by the U.S. Securities and Exchange Commission.]

 

8

--------------------------------------------------------------------------------

           